United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
G.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
JOHN D. DINGLE VETERANS
ADMINISTRATION MEDICAL CENTER,
Detroit, MI, Employer
_________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-975
Issued: August 12, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 18, 2013 appellant, through her representative, filed a timely appeal from the
February 7, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which denied her claim for wage-loss compensation. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review the merits of this case.
ISSUE
The issue is whether the disability for which appellant claims compensation beginning
April 21, 2011 is causally related to the December 19, 2010 work injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 19, 2010 appellant, a 46-year-old nurse, sustained a traumatic injury in the
performance of duty while turning a patient. She described the nature of her injury as constant
pain and intermittent burning sensations in her mid to lower back. OWCP accepted appellant’s
claim for lumbar sprain.
Appellant received continuation of pay from January 28 to March 13, 2011. OWCP paid
compensation for wage loss through April 20, 2011. An April 21, 2011 medical certificate
indicated that appellant was able to return to work. Nonetheless she claimed compensation for
continuing wage loss.
Dr. Emmanuel N. Obianwu, a Board-certified orthopedic surgeon and second opinion
physician, evaluated appellant on April 15, 2011. He reviewed a history of the December 19,
2010 work injury, her treatment and her medical records. Dr. Obianwu related appellant’s
complaints and described his findings on physical examination. He reviewed x-rays of the
lumbar spine, a January 17, 2011 magnetic resonance imaging (MRI) scan of the lumbar spine,
and a March 28, 2011 computerized tomography (CT) scan of the abdomen and pelvis: “There
was not a single blemish in any of these studies.”
Dr. Obianwu diagnosed resolved lumbar strain, overt symptom magnification and
abnormal illness behavior. He explained that appellant no longer had residuals from the
accepted work-related condition of lumbar strain/sprain, as there were no objective residuals of
the December 19, 2010 work injury. All objective conditions had resolved:
“Ongoing lumbar sprain will invariably be marked by tightness of the muscles of
the lumbar spine, possibly swelling of the lumbar spine, possibly asymmetry of
the pelvis, possibly functional scoliosis and tenderness in the middle of the
lumbar spine. None of these was present in my clinical assessment of this
woman. I do not know when they resolved, but I am sure of the fact that as of
today’s examination, lumbar strain no longer exists.”
Dr. Obianwu further explained that, during the physical examination, he observed her
grimacing, moaning, limping and severe impairment in spinal mobility, which were clear
excessive pain behaviors. The findings did not make anatomic sense, an example of which he
described. Appellant exhibited overreaction, and it was this abnormal behavior that was
preventing her from work. With respect to the element of lumbar sprain, however, she was
definitely in a position to return to her regular duties as a nurse because lumbar sprain no longer
existed.
Because of appellant’s complaint of involvement of both lower extremities, Dr. Obianwu
suggested electrodiagnostic studies, which were obtained on April 28, 2011. The studies were
normal in both lower extremities. He advised: “This woman should definitely return to her
regular duties at this time. No restrictions are called for. No further treatment is indicated.”
OWCP provided a copy of Dr. Obianwu’s evaluation and a statement of accepted facts to
Dr. Gerald Uzansky, appellant’s osteopathic family physician, and to Dr. Michael Townsend, an
internist, to whom appellant wished to change physicians on June 15, 2011 and June 21, 2011.

2

OWCP asked Dr. Uzansky and Dr. Townsend to review Dr. Obianwu’s examination of appellant
and to provide a response that discussed whether the physicians were in agreement or
disagreement with the findings. The physicians were given 30 days to respond. No response
was received within the allotted time.
In a decision dated July 22, 2011, OWCP denied appellant’s claim for compensation
beginning April 21, 2011. It found that the weight of the medical evidence rested with
Dr. Obianwu and established that she was not disabled for work after April 20, 2012 due to the
established work-related medical condition. OWCP noted that in addition to the medical note
releasing appellant to return to work on April 21, 2011, she had not provided evidence to support
continuing temporary total disability due to the accepted medical condition.
In a December 1, 2011 decision, an OWCP hearing representative affirmed the July 22,
2011 denial of compensation. The contemporaneous objective testing, including a completely
normal MRI scan and an electromyogram (EMG), showed absolutely no neuropathic condition.
A functional capacity evaluation and second opinion showed severe symptom magnification.
Although Dr. Haranath Policherla, a Board-certified neurologist, diagnosed lumbar
radiculopathy, he did not discuss how this was so given the testing read by other providers to be
normal, nor did he discuss appellant’s well-documented symptom magnification.2 The hearing
representative found that Dr. Obianwu, by contrast, had made a compelling argument for finding
no consistent objective evidence of any disabling back condition.
Appellant requested reconsideration and submitted over 100 pages of medical and
psychological paperwork, much of which related to an August 2, 2011 fall. A June 6, 2011
nerve conduction study showed bilateral L5-S1 radiculopathy, mild sensory neuropathy, and
bilateral moderate peroneal neuropathy at the knee. A November 7, 2011 MRI scan showed
degenerative changes within the mid to lower lumbar spine with no exiting nerve root
compression and with left-sided foraminal narrowing at L4-5 greater than L3-4.
On August 9, 2012 OWCP reviewed the merits of appellant’s case and denied
modification of its prior decisions. The evidence submitted did not address how the current
diagnoses were related to the December 19, 2010 work injury. “This is necessary given the fact
that the contemporaneous evidence fails to establish any other conditions than a lumbar sprain.”
Appellant, through her representative, again requested reconsideration. In support
thereof, she submitted the December 7, 2012 report of Dr. Policherla, who stated that appellant
had been under his care since June 6, 2011. Dr. Policherla related that appellant’s diagnoses
were bilateral L4-5 radiculopathy, bilateral moderate peroneal neuropathy at the knee, balance
dysfunction, and bilateral foot-drop, acquired by work-related injuries that occurred on
December 19, 2010 while fulfilling her job duties as a registered nurse. He described the
physical demands of appellant’s job, which she had performed for over four years.
Dr. Policherla explained that, as a result of performing this strenuous physical activity, appellant
sustained these traumatic injuries. “Therefore, [appellant] will remain off work until her
conditions improve.”

2

The Board notes that appellant submitted a June 6, 2011 report by Dr. Policherla prior to the hearing.

3

After detailing appellant’s complaints, Dr. Policherla related the results of EMGs
performed in his office in June 2011. He found them consistent with a November 7, 2011 MRI
scan. “In my medical opinion, the facts of the injury are the direct and proximate cause of the
diagnosis that I have cited above. This is based on reasonable medical probability. There may
be other causes for these medical problems, but one of the causes is clearly the activities of work
I described above.”
By decision dated February 7, 2013, OWCP denied modification of its prior decisions. It
found that Dr. Policherla did not discuss what happened on December 19, 2010, and thus did not
offer an opinion based on a complete and accurate history of injury. Further, many of the
diagnoses Dr. Policherla reported were previously determined to be nonexistent on medical
examinations performed contemporaneous to the time of injury and subsequent disability.
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of proof to establish the essential
elements of his or her claim by the weight of the evidence,3 including that he or she sustained an
injury in the performance of duty and that any specific medical condition or disability for work
for which he or she claims compensation is causally related to that employment injury.4
As used in FECA, the term “disability” means incapacity, because of employment injury,
to earn the wages that the employee was receiving at the time of injury.5 When the medical
evidence establishes that the residuals of an employment injury are such that, from a medical
standpoint, they prevent the employee from continuing in his or her employment, he or she is
entitled to compensation for any loss of wage-earning capacity resulting from such incapacity.6
Causal relationship is a medical issue,7 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the established incident or factor of
employment.8
ANALYSIS
The issue is whether the December 19, 2010 incident at work caused appellant to remain
totally disabled for work beyond April 20, 2011. OWCP accepted that the work events of
3

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

4

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

Richard T. DeVito, 39 ECAB 668 (1988); Frazier V. Nichol, 37 ECAB 528 (1986); Elden H. Tietze, 2 ECAB 38
(1948); 20 C.F.R. § 10.5(17).
6

Bobby W. Hornbuckle, 38 ECAB 626 (1987).

7

Mary J. Briggs, 37 ECAB 578 (1986).

8

B.G., Docket No. 13-54 (issued May 24, 2013).

4

December 19, 2010 caused a disabling lumbar sprain. The second opinion of Dr. Obianwu, the
orthopedic surgeon, establishes that this sprain had resolved and was no longer present at the
time of his April 15, 2011 examination of appellant. Although OWCP invited appellant’s
attending physicians, Dr. Uzansky and Dr. Townsend, to address whether they agreed or
disagreed with Dr. Obianwu’s findings, they did not respond. No physician has attempted to
explain that appellant remained disabled for work beyond April 20, 2011 as a result of the
accepted lumbar sprain.
The record reflects that the disability for which appellant seeks compensation is causally
related to other medical conditions, including a bilateral L4-5 radiculopathy. But as OWCP has
not accepted conditions other than a lumbar sprain she has the burden to establish that it is
causally related to the December 19, 2010 work injury. Appellant’s burden requires the
submission of a well-rationalized medical opinion based on a proper factual and medical
background.
Appellant has not submitted such evidence.
Early radiological, imaging and
electrodiagnostic studies of the lumbar spine were found to be unremarkable and normal in
appearance. A CT scan on March 28, 2011 noted mild S1 joint degenerative changes, which did
not impress Dr. Obianwu as significant. The electrodiagnostic studies he obtained on April 28,
2011 were reported as normal in both lower extremities.
On June 6, 2011 nerve conduction studies obtained for Dr. Policherla, the neurologist,
supported bilateral L5-S1 radiculopathy, a mild sensory neuropathy and bilateral moderate
peroneal neuropathy at the knee. Dr. Policherla did not explain how the December 19, 2010
incident at work caused or contributed to this condition. He did not describe what happened on
December 19, 2010. Dr. Policherla did not address the earlier clinical testing that showed no
abnormality apart from a mild S1 joint degenerative change. He attempted to associate the
diagnoses with an occupational injury occurring over the span of four years, rather than implicate
the specific work incident that occurred on December 19, 2010. Further, Dr. Policherla did not
directly address the issue of disability after April 20, 2011.
Medical conclusions unsupported by rationale are of diminished probative value.9
Medical conclusions based on inaccurate or incomplete histories are also of little probative
value.10 The Board therefore finds that Dr. Policherla’s opinion fails to establish that appellant’s
disability beginning April 21, 2011 is causally related to the December 19, 2010 work injury.
The Board has reviewed the medical evidence of record, including the 100-plus
documents appellant provided to support her first reconsideration request. The Board can find
no soundly reasoned medical opinion, based on a proper factual and medical history, explaining
how appellant’s disability for work beginning April 21, 2011 was causally related to what
happed on December 19, 2010. It is not enough that a medical condition be diagnosed or that a
disability certificate be completed. No physician has provided a narrative discussion rationally
9

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954).

10

James A. Wyrick, 31 ECAB 1805 (1980) (physician’s report was entitled to little probative value because the
history was both inaccurate and incomplete). See generally Melvina Jackson, 38 ECAB 443, 450 (1987) (addressing
factors that bear on the probative value of medical opinions).

5

explaining how the specific work injury on December 19, 2010 caused the diagnosed medical
condition and how the medical condition disabled appellant for work on or after April 21, 2011.
The Board finds that appellant has not met her burden of proof. Accordingly, the Board
will affirm OWCP’s February 7, 2013 decision.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden to establish that the disability for
which she claims compensation beginning April 21, 2011 is causally related to the December 19,
2010 work injury.
ORDER
IT IS HEREBY ORDERED THAT the February 7, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 12, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

